Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-19 are pending.  
Priority
Instant application 17243417, filed 04/28/2021 claims benefit as follows:

    PNG
    media_image1.png
    67
    433
    media_image1.png
    Greyscale
.
The elected specie is given the priority date of the CIP because no support was found for the Eu-2-amino-BDC MOF in the parent application.
Information Disclosure Statement
	All references from the IDS(s) received 05/18/2021 have been considered unless marked with a strikethrough.
Response to Restriction Requirement
	In the response received 04/28/2022, Applicant elects Group II claims 7-19 drawn to a method for targeting near-infared imaging without traverse.
With respect to the specie election, Applicant elects the method relating to Eu-2-aminoterephthalic acid as recited in claims 15 and 19.
Claims 1-6 are withdrawn as not reading on an elected group.
If the elected specie is not identified in the art then Examiner will expand his search pursuant to restriction practice.  In light of the CIP nature of this application, the elected specie was identified in the art.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 12, 14-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Kukkar et al. (“the K article”, AIP Conference Proceedings, 2018, 1-6).
This rejection applies to the elected specie.
The K article teaches Eu-BDC-NH2 MOF:

    PNG
    media_image2.png
    150
    336
    media_image2.png
    Greyscale
.
As stated in the priority section, there is no mention of this MOF in the parent application and therefore any portion of the claim relating to this specific structure would receive the 04/08/2021 date.  Thus, the elected specie is known in the art.  Further, the K article teaches conjugation with Anti-BSA Ab.

    PNG
    media_image3.png
    48
    686
    media_image3.png
    Greyscale
.  The instant specification states that this MOF is a hexanuclear cluster.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Luo et al (“the Luo article”, J. Am. Chem. Soc. 2017, 139, 9333-9340, published 06/15/2017) in view of the article to Cao et al. (“the Cao article” ACS Sustainable Chem. Eng. 2016, 4, 6, 3586-3595). 
This rejection applies to the expanded specie wherein the metals are Tb for example.
The Luo article teaches that rare earth hexanuclear complexes with the carboxylic acid and amine ligands are known:

    PNG
    media_image4.png
    201
    531
    media_image4.png
    Greyscale
.
Thus, the ligand of the elected specie is taught therein and RE clusters are taught therein.  Further, example using Tb are taught.  Further, the Luo article teaches utility in biological imaging:
RE3+-based metal–organic frameworks (10-12) (MOFs) are highly promising for biological imaging applications. (1, 13, 14) RE3+-MOFs can be designed to incorporate a high density of both chromophoric ligands and RE3+, which renders them sufficiently bright. Further, different RE3+ can be incorporated into a single MOF, enabling the creation of luminescent “barcoded” materials (3) that would be uniquely attractive for multiplex measurements. To date, we have prepared numerous NIR-emitting MOFs (4) and shown for the first time that they can be used for biological imaging in living cells. (1) 

Further, the Luo article links the thinking to zirconium based MOFs since the rare earth complexes have “similarity to the ubiquitous Zn4O(COO)6SBU and Zr6 structures.  This is a suggestion that one could look to utility of Zn containing MOFs and apply them to these structures.
	The Luo article fails to teach conjugation to a biologic.
	The Cao article teaches that zirconium MOFs can be conjugated to a enzyme through the nitrogen atom.  The Luo article suggested the the zirconium and rare earth MOFs had similar bonding and properties such that one could look to one another.
	 
    PNG
    media_image5.png
    179
    254
    media_image5.png
    Greyscale

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one known MOF for another.  The primary reference teaches that Zr and rare earth MOFs can be thought to be similar.  The secondary reference teaches that a zirconium complex containing the same amine functionized ligand of the primary reference can be conjugated to enzymes.  One could apply prong B of KSR and replace the zirconium MOF with the rare earth MOF and one would predict that the conjugate was made.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim Objections
Claims 10-11, 13, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622